In a decedent’s estate, appeal by respective representatives of two other estates of decedents, which latter decedents were testamentary beneficiaries, from a decree of the Surrogate’s Court, Queens County, granting allowances for counsel to various parties for services rendered in a proceeding for construction of provisions of the testatrix’ will and codicil, one appealing from the entire decree and the other from portions thereof. Decree modified on the facts by striking from the first and second decretal paragraphs the following: “Fifteen Thousand Dollars ($15,000) ”, and by substituting in lieu thereof in each said paragraph: “Ten Thousand Dollars ($10,000) ”; by striking from the third decretal paragraph the following: “Fifteen Hundred Dollars ($1,500.00) ”, and by substituting in lieu thereof: “ One Thousand Dollars ($1,000.00) ”; by striking from the fourth and seventh decretal paragraphs the following: “Three Thousand Five Hundred Dollars ($3,500.00) ”, by substituting in lieu thereof in each said paragraph: “Two Thousand Five Hundred Dollars ($2,500.00) ”, by inserting in each said paragraph immediately after the words “ construction herein ” the following: “together with the sum of $53.06 as reimbursement for expenses in connection with said services ”, and by changing therein the word ■“ amount ” to “ amounts ”; by striking from the fifth decretal paragraph the following: “ Three Thousand Dollars ($3,000.00) ”, by substituting in lieu thereof: “Two Thousand Dollars ($2,000.00) ”, by inserting in said paragraph immediately after the words "construction herein” the following: “together with the sum of $53.06 as reimbursement for expenses in connection with said services ”, and by changing therein the word “amount” to “amounts”; by striking from the sixth decretal paragraph the following: “ Three Thousand Five Hundred Dollars ($3,500.00) ”, by substituting in lieu thereof: "Two Thousand Five Hundred Dollars ($2,-500.00) ”, by inserting in said paragraph immediately after the word “ construction herein” the following: “together with the sum of $113.45 as reimbursement for expenses in connection with said services ”, and by changing therein the word “ amount ” to “ amounts ”; and by striking from the eighth decretal paragraph the following: “ One Thousand Five Hundred Dollars ($1,500.00) ”, by substituting in lieu thereof: “ One Thousand Dollars *953($1,000.00) ”, by inserting in said paragraph immediately after the words “construction herein” the following: “together with the sum of $53.06 as reimbursement for expenses in connection with said services ”, and by changing therein the word “amount” to “amounts”; and by striking from the ninth decretal paragraph the following: “One Thousand Five Hundred Dollars ($1,-500.00) ” and by substituting in lieu thereof: “ One Thousand Dollars ($1,000.00) As so modified, the decree is affirmed, with costs to all parties filing briefs, payable out of the estate. In our opinion, under the circumstances here presented, the respective allowances as made by the learned Surrogate are excessive. Nolan, P. J., Adel, Wenzel, MacCrate and Beldock, JJ., concur.